DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim interpretation – Formal Matters
1.  NOTE that this application is similar to a previously filed application (16/125837) but it is NOT a Continuation.
 	   Based on the similarlity, the applicant filed a Terminal Disclaimer.
	   The earliest effective filing date equates to 8/7/2018 when including the 1 year AIA  grace period (which is based on the Provisional filed on 8/7/2019).

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).


	4.  The preliminary amendment is ENTERED.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 26-31, 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinevich #1 US 9,414,126 and further in view of Zinevich #2 US 7,584,496 and {Filipov US 2008/0039045  or Common Path Distortion Explained}.
As per claims 21 and 33, Zinevich #1 (US 9,414,126 – See IDS) teaches a method of detecting common path distortion (CPD) in a hybrid-fiber coax (HFC) network 

(3) The present invention relates generally to monitoring impairments in a Hybrid Fiber-Coax (HFC) network, and more particularly to apparatus and methods for detecting and locating linear impairments such as, but not limited to, impedance mismatches causing micro-reflections in a coaxial cable plant of an HFC network.  (C1, L5-12)

a coaxial cable plant (Zinevich teaches an HFC network – see previous, 
a portion of the forward signal leaking through the return leg of a device and traveling to a transmitter via the return path, the transmitter transmitting the return signal and the leaked forward signal to the return receiver contained in/at the test device,    Zin 9,414,126 (figure 1 shows downstream signal #124 sent from Headend that reaches a point of reflection/echo  from a mismatched device (CPD source, #110) which reflects back into the return signal (#126 and #122) AND the forward signal to return to a remote test device, such as Passive TDR #130):
(15) Also, to illustrate the effects of the mismatch, there is shown an upstream signal 120 from modem 114, a reflection 122 of modem signal 120, a downstream signal 124, and a reflection 126 of downstream signal 124. Reflections 122 and 126 occur at the mismatch at tap 110.  (C8, L17-30)

  
 the return signal containing an actual CPD signal generated by an interaction between the forward signal (Zin ‘126 figure 1 shows reflection of the forward/downstream signal #126) and a CPD source in the coaxial cable plant (Fig. 1 #122), 
the forward signal propagating from a node to the CPD source and the actual CPD signal propagating from the CPD source to the node all within a round-trip interval (Fig. 1 shows that both signals reflect back to the transmitter/headend and Autocorrelation Function #132/#136 shows the time distance to the mismatch within a round-trip interval of the initial transmitted signal vs. the reflection), said method comprising the steps of: 
(a) adjusting the capturing bandwidth of the return receiver contained in the test device to include the return signal and a range of frequencies of the leaked forward signal (Zin ‘126 Figure 3 shows the Frequencies that will be captured #300 which are 
(b) operating the return receiver contained in the test device to synchronously capture the return signal and the range of frequencies of the leaked forward signal over a limited capture duration of at least the round-trip interval (Figure 3 shows the capture bandwidth #300 which is then (auto)correlated over at least the capture duration shown in #306 (duration in microseconds to capture the Main Peak and Reflected signal); and 
(c) detecting the actual CPD signal by processing the leaked forward and the return signals captured in step (b).  (Figure 3 shows the Reflected/CPD signal #310);
But is silent on
that includes a headend or hub,  
and a fiber node coupled between the headend or hub and the coaxial cable plant; 
the headend or hub containing a return receiver having an adjustable capturing bandwidth;
the fiber node including an optical receiver, an optical transmitter;
a diplexer having forward and return legs, a forward path defined between the optical receiver and the forward leg;
a return path defined between the optical transmitter and the return leg, the optical transmitter of the fiber node receiving a return signal from the coaxial cable plant via the return leg of the diplexer;
the return path, the optical receiver of the fiber node providing a forward signal to the coaxial cable plant via the forward path and the forward leg of the diplexer.
a diplexer (ie. that has a portion of the forward signal leaking through the return leg of itself/the diplexer);
optical transmitter via the return path;
Fiber node(s);
The “receiver/test device” being located in the headend.
Essentially, Zinevich #1 does not elaborate on the end-to-end configuration of an HFC network (from the Headend down to the local cable users).
Zinevich #2  (US 7,584,496 – See IDS) teaches a method of detecting common path distortion (CPD) in a hybrid-fiber coax (HFC) network (Abstract, figure 1) that includes a headend or hub (Figure 1 shows HFC Headend), a coaxial cable plant (figure 1 shows coax, ie. HFC), and a fiber node coupled between the headend or hub and the coaxial cable plant (figure 1 shows an HFC and Fiber Optic Node #8 along with a coax node/cable plant #10), 
the headend or hub containing a return receiver (Fig. 1 shows Headend CPD Radar which is a capture device) having an adjustable capturing bandwidth (Fig. 15e shows “capture” of the CPD echo at the Radar Unit #1 which over 6 time periods, which appears to be arbitrary and is thusly/obviously adjustable to any period desired, such as in well known Oscilloscopes, Spectrum Analyzers, TDR’s, etc., one can adjust th bandwidth to accommodate the test parameters.  Also see Figures 16-17 which show varying/adjustable bandwidth sections to capture signals), 
the fiber node including an optical receiver, an optical transmitter (Figure 1, fiber optic node #8 connects to fiber transmitters/receivers #6/#7), 
a diplexer having forward and return legs (See figures 14b and 14a), 
FIG. 14b shows a connection point at a tap 120, such as a directional tap or multitap. In this case, a diplex filter 121 is connected between an output port of tap 120 and radar unit 9.  (C19, L4-6)
a forward path defined between the optical receiver and the forward leg (figure 1 shows forward path TOWARD the coaxial cable plant from the Headend), and 
a return path defined between the optical transmitter and the return leg (figure 1 shows a return path TOWARD the Headend from the coaxial cable plant), 
the optical transmitter of the fiber node receiving a return signal from the coaxial cable plant via the return leg of the diplexer and the return path (figure 1 shows return path from coaxial plant to the fiber optic node #8 back to the headend.  See Figure 14b which shows a diplexer connected into the system for forward/return paths), 
FIG. 14b shows a connection point at a tap 120, such as a directional tap or multitap. In this case, a diplex filter 121 is connected between an output port of tap 120 and radar unit 9. The forward path INPUT of radar unit 9 is connected to a 

the optical receiver of the fiber node providing a forward signal to the coaxial cable plant via the forward path and the forward leg of the diplexer (figure 1 shows forward path from headend to the fiber optic node #8 to the coaxial plant.  Figure 14b shows a diplexer), 
a portion of the forward signal leaking through and traveling to the optical transmitter via the return path (Figure 1 shows the CPD SOURCE #13 that is fed back to the headend via the HFC – as per Figure 4 which shows the CHIRP signal (test signal) being sent and then reflected back (ECHO CHIRP SIGNAL FROM CPD SOURCE).  See figure 14b which shows a diplexer), 
40)    Referring again to FIG. 4, echo chirp signal 51 is received in the return path spectrum. In FIG. 1, this signal is received from one of the optical receivers 7, via return path switch 3, and is received by headend radar unit 1 through the return path input.  (C11, L6-10)

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Zinevich #1, such that that it includes a headend or hub AND a fiber node coupled between the headend or hub and the coaxial cable plant AND the headend or hub containing a return receiver having an adjustable capturing bandwidth AND the fiber node including an optical receiver, an optical transmitter AND a diplexer having forward and return legs, a forward path defined between the optical receiver and the forward leg AND a return path defined between the optical transmitter and the return leg, the optical transmitter of the fiber node receiving a return signal from the coaxial cable plant via the return leg of the diplexer AND the return path, the optical receiver of the fiber node providing a forward signal to the coaxial cable plant via the forward path and the forward leg of the diplexer AND an optical transmitter via the return path AND Fiber node(s), AND the “receiver/test device” being located in the headend, to provide 
Note that Zinevich#1 and Zinevich #2 do not teach that the leak is from a diplexer BUT a) both references allude to the use of diplexers and Zinevich #1 teaches that mismatches can cause CPD.   Thusly, any type of mismatch would cause reflection/CPD from any device, to include a diplexer.
That said, both Filipov or Common Path Distorion Explained discuss leakage:
i) Filipov (US 2008/0039045 – See IDS) teaches that a duplexer can leak from one path to the other path (ie. from forward into the return), Figure 1 shows “Transmit Leakage Signal” – The examiner notes that duplexers are very similar to diplexers):
[0006] The received signal may include various signal components such as a desired signal and jammers. Jammers are large amplitude undesired signals that are close in frequency to the desired signal. A portion of the transmit signal may also leak from the transmitter via the duplexer to the receiver. Since the transmit signal and the desired signal are typically at two different frequencies, the transmit leakage signal can normally be filtered out and does not pose a problem in itself. However, non-linearity in the receiver may cause mixing of the transmit leakage signal with itself and with the jammers, which may then result in intermodulation distortion that falls within the bandwidth of the desired signal. The intermodulation distortion that falls inband acts as additional noise that may degrade performance.
	
ii)  Common Path Distortion Explained (See IDS) puts forth that many different devices, to include splitters can cause/create CPD problems:

    PNG
    media_image1.png
    546
    955
    media_image1.png
    Greyscale

Above teaches problems/CPD occuring at “taps and splitters” (where a Diplexer is a form of splitter).  Also note generically that a diplexer has ports which are threaded and the above/below teaches CPD occuring at contacts/connectors/threads.


    PNG
    media_image2.png
    614
    963
    media_image2.png
    Greyscale

	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Zinevich #1/Zinevich #2, such that it includes a diplexer that has a portion of the forward signal leaking through the return leg of itself/the diplexer), to 

As per claims 26 and 35, the combo teaches claim 21/33, further comprising the step of programming the adjustment of the capturing bandwidth in step (a) from a device at the headend or hub or a device communicating with the headend or hub (Zinevich #1 teaches at leaset the CPD Radar being located in the headend unit, see Figure 1.  Zinevich #2 teaches capture bandwidth as well but at the Passive TDR, see figure 1).  

As per claim 27, the combo teaches claim 26, wherein the device at the headend or hub includes a programmed computer processor associated with a cable modem termination system (CMTS) – Zinevich #1 teaches a CMTS system:
(8)    When a technician is in the field, it would be very helpful for him or her to use a handheld meter to further pinpoint the location of the mismatch in the coaxial plant, and confirm after the work has been done that the problem has been fixed. In using the above-mentioned pre-equalization method, the technician would have to connect to a CMTS and poll data from the CM that has initially raised an alarm of the problem.  (C2, L15-30)

As per claim 28, the combo teaches claim 26, wherein the device communicating with the headend or hub includes a programmed computer server (Zinevich #1 teaches a Passive CPD Radar as shown in figure 13.  It has at least an FFT processor which would inherently be programmed to gather and process all the information it receives from its connection to the network).  

As per claim 29, the combo teaches claim 28, wherein the server is programmed as a CPD core substantially devoted to the detection of CPD in the coaxial cable plant 
	

As per claim 30, the combo teaches claim 21, wherein step (a) includes adjusting the capturing bandwidth of the return receiver to capture a maximum range of frequencies of the leaked forward signal (Both Zinevich #1 and #2 teach capturing/displaying the CPD response.  Both devices act similar to TDR’s, Oscilloscopes, Network Analyzers, etc. which all inherently have adjustable bandwidth to capture/display that which is needed by the technician to analyze the data.  At least Zinevich #2 shows in Figure 3 the entire bandwidth of the signals used in the system, which would be the maximum range).  


As per claim 31, the combo teaches claim 21, wherein the headend or hub further contains a cable modem termination system (CMTS), and wherein the return receiver is a component of the CMTS (Zinevich #1 teaches a CMTS system)
    When a technician is in the field, it would be very helpful for him or her to use a handheld meter to further pinpoint the location of the mismatch in the coaxial plant, and confirm after the work has been done that the problem has been fixed. In using the above-mentioned pre-equalization method, the technician would have to connect to a CMTS and poll data from the CM that has initially raised an alarm of the problem.  (C2, L15-30)

    It is yet another object of the present invention to provide P-TDR measurement apparatus and methods for an HFC network that will not impact CM and CMTS signal traffic, downstream signal traffic, or any other signal traffic in the HFC network.  (C4, L27-31)

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinevich #1/Zinevich #2/{Filipov or Common Path Distortion Explained} and further in view of Moerder.
As per claim 32, the combo teaches claim 31, but is silent on wherein the CMTS is an integrated CMTS (I-CMTS).  
At least Moerder (US 20170019147  - See PTO 892) teaches a similar HFC network that comprises an integrated CMTS (Figure 6).
 	[0056] FIG. 6 is a schematic diagram illustrating time offsets in an HFC network 600 comprising an integrated CMTS/CCAP according to an embodiment of the disclosure. The network 600 comprises a headend 605, an optical node 615 coupled to the headend 605 via an optical fiber trunk line 610, a tap 630 coupled to the optical node 615 via a coaxial cable line 620, a CM 635 coupled to the tap 630 via the via the coaxial cable line 620, a tap 645 coupled to the tap 630 via the coaxial cable line 620, and a CM 650 coupled to the tap 645 via the coaxial cable line 620. The components of the network 600 in FIG. 6 are similar to the components of the network 100 in FIG. 1. However, unlike the network 100, the network 600 comprises an integrated CMTS/CCAP 607 in the headend 605.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the CMTS is an integrated CMTS (I-CMTS), to provide support for systems using the “integrated CMTS” design which is well known and ubiquitous.






Allowable Subject Matter
Claims 22-25 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed designs not found at least in the prior art of record, either alone or in combination.
claim 22:  wherein step (c) includes: 
(i) generating from the captured leaked forward signal a reference CPD signal that substantially simulates the actual CPD signal; 
(ii) performing a cross-correlation of the reference CPD signal and the captured return signal to produce a correlation peak associated with the actual CPD signal; and 
(iii) detecting the actual CPD signal from the correlation peak.  

claim 23: wherein the capturing bandwidth of the return receiver is defined by a center frequency of a plurality of center frequencies, and wherein step (a) includes selecting one of the plurality of center frequencies as the center frequency of the capturing bandwidth.  

claim 24: wherein the selection of one of the plurality of center frequencies is made to capture a suitable range of frequencies of the leaked forward signal.  

claim 25: wherein the selection of one of the plurality of center frequencies is made to capture a maximum range of frequencies of the leaked forward signal.  

claim 34:  wherein step (c) includes: (i) generating from the captured leaked forward signal a reference CPD signal that substantially simulates the actual CPD signal; (ii) performing a cross-correlation of the reference CPD signal and the captured return signal to produce a correlation peak associated with the actual CPD signal; and (iii) detecting the actual CPD signal from the correlation peak.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414